Los lieelios están expresados en la opinión.
El Juez PbesideNte Sr, Hernández,
emitió la opinión del tribunal.
Juan Diez de Andino, en su carácter de síndico de la mer-cantil en liquidación “Gandía & Stubbe,” nombrado tal por orden que dictó la (1orte de Distrito de San Juan, Sección Se-gunda, el 10 de mayo del corriente año, presentó escrito en 25 de mayo citado al Registrador de la Propiedad de San Juan, Sección Primera, solicitando fueran inscritos en el registro ciertos terrenos denominados “Tras Miramar,” consistentes en dos solares que describe, y que fuerou adjudicados al socio Johann D. Stubbe en escritura de 24 de julio de 1916 sobre disolución y liquidación de la-mercantil citada.
En dicha escritura otorgada por Johann D. Stubbe y Pedro Gandía Córdova, ambos casados, sin que el notario auto-rizante dé fe de su conocimiento, convinieron ambos en la disolución de la sociedad mercantil “Gandía ■& Stubbe” y al efecto formaron un inventario o balance general de la misma en que figuran los ‘ ‘ terrenos Trás Miramar, ’ ’ sin descripción de los mismos, dé los cuales entre otros bienes que forman parte del activo y de acuerdo con el plan convenido para la *479disolución de la mercantil se hizo cargo el socio Johann D. Stubbe,
El registrador denegó la inscripción solicitada por medio de nota que copiada a la letra dice así:
• “Denegada la inscripción, del precedente documento, con vista de un escrito de Don Juan Diez de Andino como Síndico para la li-quidación de la sociedad de referencia, y de una certificación, judicial acreditando ese nombramiento, por los motivos siguientes: Io. Que en esta escritura no resulta el conocimiento de los otorgantes por el notario que la autoriza. 2o. Que no concurren a prestar su consentimiento para los actos contenidos en la escritura las esposas de dichos otorgantes. 3o. Que existe ambigüedad en la redacción del documento, puesto que no resulta claramente la adjudicación de los bienes, y sí sólo la expresión de que ‘el Señor Stubbe se hace cargo de la siguiente parte del activo ’: y tomada en su lugar anotación preventiva por el término legal a los folios 82 y 153, tomos 5o. San-turce Sud, y 67 San Juan, fincas números 176 y 2809, anotaciones letras A., en las que se ha consignado además el defecto subsanable de no resultar de documento auténtico la determinación y descripción de los terrenos Trasmiramar a los cuales hace referencia la escri-tura. San Juan, P. R., 5 de junio de 1917. El Registrador susti-tuto: (firmado) Manuel Paz Urdaz.”'
No habiendo recogido el interesado los documentos dentro del segundo día después de habérsele notificado la nota trans-crita, el registrador los elevó a esta Corte Suprema a los efec-tos que determina la sección 2a. de la ley de Io. de marzo de 1902 sobre recursos contra las resoluciones de los registra-dores de la propiedad.
No ha comparecido la parte agraviada ni abogado alguno en su representación a sostener el recurso mediante "impug-nación de la nota recurrida y desde luego censuramos tal prác-tica; pero a la luz de los preceptos legales aplicables al caso estimamos procedente la negativa de inscripción, aceptando todos los fundamentos en que descansa, menos el segundo.
No resulta del documento el conocimiento de los otorgantes por el notario que lo autoriza y con esa omisión se ha in-fringido la sección 16 de la ley de 8 de marzo de 1906 para *480regular el ejercicio de la profesión notarial en Puerto Rico, cuya infracción vicia de nulidad el documento según la sección 20 de la propia ley.
La ambigüedad en la redacción del documento es mani-fiesta, pues la frase de que Johann B. Stubbe se hace cargo de los terrenos Tras Miramar no revela que le Layan sido adju-dicados en pago de su liaber en la sociedad Gandía & Stubbe de que formaba parte. Los notarios están en el deber de ex-presar de un modo claro la verdadera intención de los otor-gantes.
La nota recurrida se sostiene por los dos motivos a que acabamos de hacer referencia.
En cuanto al segundo motivo fundado en el hecho de no haber concurrido a prestar su consentimiento para los actos contenidos en la escritura las esposas de los otorgantes, no nos parece aceptable. Ciertamente que el artículo 159 dei Código Civil vigente ordena que los bienes de la sociedad con-yugal no podrán ser enajenados o gravados, bajo pena de nulidad sino mediante el consentimiento expreso de ambos cón-yuges, y el artículo 1328 del mismo código prescribe que el marido no podrá donar, enajenar y obligar a título oneroso los bienes inmuebles de la sociedad de gananciales sin el consen-timiento expreso de la mujer. Pero esos artículos se refieren a bienes inmuebles de la sociedad conyugal o de gananciales y los terrenos de que se traía no son bienes de las sociedades conyugales constituidas por los socios Gandía & Stubbe con sus respectivas consortes, sino de la sociedad mercantil “Gan-día & Stubbe.”
Por lo que atañe al defecto subsanable que apunta el re-gistrador en su nota opinamos que existe por no haberse jus-tificado en forma auténtica que los terrenos Tras Miramar a que se refiere la escritura sean los mismos que describe el síndico en el escrito presentado al registrador solicitando la inscripción.
*481Por las razones expuestas es de confirmarse la nota re-currida menos en la parte relativa al segundo de los motivos en ella consignados.

Confirmada la nota recurrida menos en la parte relativa al segundo de los motivos en que se funda.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.